         Case 1:18-mc-91539-ADB Document 26 Filed 03/11/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



JILL LEPORE

               Petitioner,                         Miscellaneous Action No. 18-mc-91539-ADB

v.

UNITED STATES OF AMERICA,

               Respondent.


     GOVERNMENT COUNSEL’S UNOPPOSED MOTION FOR ACCESS TO GRAND
      JURY MATERIALS PURSUANT TO FEDERAL CRIMINAL RULE 6(E)(3)(E)(I)

        Pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E)(i), undersigned counsel hereby

moves this court to authorize access to the grand jury materials identified in the above-captioned

petition. In support of this motion, counsel states as follows.

        1. Petitioners in this case seek to unseal the records of the Boston grand juries convened

to investigate the Pentagon Papers in 1971. ECF No. 1; see ECF No. 3.

        2. In order to respond to the petition, undersigned counsel must advise and confer with

the appropriate decision makers at the Department of Justice. This consultation necessarily

requires advising Department officials of the precise information that the petition seeks to unseal

and discussing the substance of the Department’s proposed response. Accordingly, undersigned

counsel requires access to the sealed grand jury materials.

        3. On its face, Federal Rule of Criminal Procedure 6(e)(3)(A)(I) would seem to permit all

Department of Justice attorneys automatic access to grand jury materials when needed to conduct

the Department’s business. See FRCP 6(e)(3)(A)(I) (providing automatic access to “an attorney
        Case 1:18-mc-91539-ADB Document 26 Filed 03/11/19 Page 2 of 3




for the government for use in performing that attorney’s duty.”); FRCP 1(b)(1)(A) (defining

“attorney for the government” to include the “Attorney General and “an authorized assistant of

the Attorney General.”)

       4. The Supreme Court, however, has held that automatic access is limited to those

attorneys who conduct the criminal matter to which the materials pertain. See United States v.

Sells Engineering, Inc., et al, 463 U.S. 418, 427 (1983). Accordingly, Civil Division attorneys

must generally obtain a court order in accordance with Rule 6(e)(3)(E)(i), after demonstrating

a particularized need to see the material at issue. Id. at 444.

       5. As described in paragraph 2 above, undersigned counsel requires access to the grand

jury materials sought by the petitioners in order to respond to the petition on behalf of the

Department. Unlike the situation in Sells Engineering, Civil Division access is not being

requested in order to bring a civil action. To the contrary, the Civil Division’s interest in the

grand jury materials is solely as counsel in this case for the Department, which is charged with

protecting the secrecy of grand jury information.

       For these reasons, the court should grant this motion and permit undersigned counsel

access to the grand jury materials described in the pending Petition. A proposed order is attached.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                                      /s/ Annapurna Balakrishna
                                                      Annapurna Balakrishna, BBO # 655051
                                                      Assistant United States Attorney
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      Tel.: 617-748-3111
Date: March 11, 2019                                  Email: annapurna.balakrishna@usdoj.gov
     Case 1:18-mc-91539-ADB Document 26 Filed 03/11/19 Page 3 of 3




                          LOCAL RULE 7.1 CERTIFICATION

   I certify that I conferred with counsel and that counsel assented to this motion.

                                                 /s/ Annapurna Balakrishna
                                                 Annapurna Balakrishna
Dated: March 11, 2019                            Assistant U.S. Attorney




                              CERTIFICATE OF SERVICE

    I, Annapurna Balakrishna, Assistant United States Attorney, hereby certify that this
document filed through the ECF system will be sent electronically to the registered participants
as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants.

                                                 /s/ Annapurna Balakrishna
                                                 Annapurna Balakrishna
Dated: March 11, 2019                            Assistant U.S. Attorney




                                             3
